DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 10/21/2011. Claims 5-20 have been cancelled. Claims 21-36 have been added. Currently, claims 1-4 and 21-36 are pending. 

Information Disclosure Statement
	The information disclosure statement submitted on 07/16/2019 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PU et al. (U.S. PGPub 2020/0235471 A1).
Consider claim 1, PU discloses a phased array antenna (read as antenna structure 100 with the peripheral area 110B having radiators, figures 1A, 1B and 3, par [0027]-[0029]) comprising: a metallic cavity having a top plate, side walls, and a bottom plate (read as the substrate 110 is a multi-layered board structure formed of alternately stacked dielectric layers 112 and metal layers 114, comprising top layer, side walls and bottom layer, figure 2, par [0028]), the cavity filled with a dielectric material having a permittivity of                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            ϵ
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            <
                            ∞
                        
                     (read a as the filling of dielectric layers 112, figure 2, par [0028]); a plurality of periodically-spaced apertures perforating the top plate (read as the equally-spaced gaps between the radiators 1230 within the center area 1210A, figure 12, par [0058]); a plurality of source antennas along the periphery of the cavity for exciting the interior periphery of the cavity (read as the radiator set 1220 (i.e. plurality of 1220A and 1220B) disposed in the peripheral area 1210B of the substrate, figure 12, par [0058]).

Consider claim 21, as applied to claim 1 above, PU discloses that is operated in transmit only, receive only, and simultaneous transmit and receive modes (read as using the antenna structure on various modes such as transmission, receiving, or both transmitting and receiving, par [0002]).
claim 22, as applied to claim 21 above, PU discloses wherein the magnitude and phase of the weights of the peripheral source antenna-elements are selected to produce a single steerable beam (read as the configuration to generate side omnidirectional dual-polarized beam, par [0053]).
Consider claim 23, as applied to claim 21 above, PU discloses wherein the, magnitude and phase of the weights of the peripheral source antenna-elements are selected to produce multiple independent steerable beams with equal or varying strengths (read as the configuration to generate multi-beam arrays with strength and with angles with respect to the planar direction of the substrate, par [0053]).
Consider claim 24, as applied to claim 21 above, PU discloses wherein the magnitude and phase of the weights of the peripheral source antenna-elements are selected to produce arbitrary radiation patterns (read as the configuration to generate multi-beam arrays with strength and with angles with respect to the planar direction of the substrate, par [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PU et al. (U.S. PGPub 2020/0235471 A1).	
Consider claims 2-4, as applied to claim 1 above, PU discloses the equally spacing between the gaps but does not specifically disclose wherein the periodic spacing between adjacent apertures is equal to one guided wavelength as in claim 2, or wherein the periodic spacing between adjacent apertures is larger than one guided wavelength to achieve certain beam-forming effects as in claim 3, or wherein the periodic spacing between adjacent apertures is smaller than one guided wavelength to achieve certain beam-forming effects in claim 4.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the periodic spacing between adjacent apertures is equal to one guided wavelength as in claim 2, or wherein the periodic spacing between adjacent apertures is larger than one guided wavelength to achieve certain beam-forming effects as in claim 3, or wherein the periodic spacing between adjacent apertures is smaller than one guided wavelength to achieve certain beam-forming effects in claim 4, since it has been held that where .	

Allowable Subject Matter
Claims 25-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/